Citation Nr: 0916758	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-27 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection.  

In August 2005, jurisdiction of the matter was transferred 
from the RO in Waco, Texas, to the RO in Boston, 
Massachusetts.  In April 2006, the Veteran testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided at the RO, a transcript of which has been 
associated with the claims folder.  The appeal was previously 
before the Board.  In April 2007, the appeal was remanded for 
additional development and the appeal is currently before the 
Board for further review.  


FINDING OF FACT

On April 22, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 C.F.R. § 20.202.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b)(3).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. 
§ 20.204(a).  The appellant  has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


